DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 06/17/2022.  Claims 1 – 20 are pending in the present application.  This action is made FINAL, as necessitated by amendment.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1 – 20 have been considered, but are moot in view of the new ground(s) of rejection.
	Applicant argues that Robertson does not disclose that a track is streamed at a playback device and that the metadata is displayed at a computing device, wherein the playback device and the computing device are separate from each other.  Examiner agrees that Robertson does not teach that the two devices are separate, as Robertson generally teaches that they are both components within the same system/structure.  Examiner has relied upon the teachings of a new prior art reference, Garmark, to disclose that media being streamed at one device triggers the sending of media (and metadata) to another device.

Double Patenting
04.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
05.	Claims 1 – 6, 10 – 16, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 7, and 8 of prior US Patent 10,885,108.  Although the conflicted claims are not identical, they are not patentably distinct from each other because the claims in the instant application generally recite a broader version of the claims in the prior patent.  Although some minor differences exist, the claims are directed towards the same embodiment, just with less claim limitations presented.  Please see table below.
Application 17/140,507
Patent 10,885,108
1. A computing device comprising: at least one processor; 
at least one tangible, non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the computing device is configured to:





















after receiving an indication that a first track is being streamed from a first media service to one or more playback devices separate from the computing device, and while the one or more playback devices are playing the first track, display first metadata corresponding to the first track in a graphical user interface associated with the computing device;



query one or more media services based on a selection of the first metadata via the graphical user interface;




display second metadata associated with the first metadata in the graphical user interface, wherein the second metadata is received from the one or more media services in response to the query based on the first metadata; and


cause execution of one or more commands related to a second track corresponding to the second metadata based on a selection of the second metadata via the graphical user interface.
1. A tangible, non-transitory computer-readable medium having stored thereon instructions executable by a one or more processors to cause a mobile device to perform a method comprising:




receiving, via a network interface from one or more servers of a streaming media service, data representing first metadata that is associated with a first audio track that is being played back via a playback device, wherein the playback device and the mobile device are connected via a local area network;

displaying, on a graphical user interface of a streaming media service application, the first metadata that is associated with the first audio track that is being rendered, wherein a particular user account of the streaming media service is associated with the streaming media service application;

while the first audio track is being played back via the playback device, receiving, via the graphical user interface of the streaming media service application displayed on the mobile device, input data indicating a selection of an item of the first metadata from among the displayed first metadata that is associated with the first audio track being rendered;



querying, via the network interface, one or more media servers of a streaming media service for one or more second audio tracks that are associated with second metadata matching the selected item of first metadata;

displaying, on the graphical user interface of the streaming media service application, an indication of the one or more second audio tracks that are associated with second metadata matching the selected item of first metadata;

receiving, via the graphical user interface of the streaming media service application, input data indicating a selection of at least one second audio track from among the one or more second audio tracks; and

generating a container that includes the selected at least one second audio track.


	Claim 1 of the instant application recites the same embodiments as those found in the prior patent, just with some of the limitations removed and/or reworded.  Since there are no new claim limitations found in the claim, is deemed to be just a broader version of the prior patented claim.
	Claim 2 of the instant application recites the additional claim limitation of “cause the one or more playback devices to play the second track corresponding to the second metadata”.  This is essentially a claim limitation that is found in claim 1 of the prior patent that was removed in claim 1 of the instant application that recites that a container is generated for the second audio track.  Claim 3 of the prior patent additionally recites that the second audio trac is added to a playlist, which is something that is known to play the tracks.
	Claim 3 of the instant application recites adding the second track to a playlist (or digital repository).  Claim 3 of the prior patent recites a nearly identical limitation, which recites that the second audio track is added to a new playlist.  The digital repository is not specifically recited, but the instant application recites this as part of an “or” clause, so therefore the prior patent recites the same limitation of adding the second track to a playlist.
	Claim 4 of the instant application recites the additional claim limitation of “query the first media service based on a selection of the first metadata via the graphical user interface”.  Claim 1 of the prior patent recites the claim limitation of querying one or more media server of a streaming media services, which is based on the selected item of first metadata.  This is the same claim limitation being claimed in that a media service is searched based on metadata.
	Claim 5 of the instant application recites the same claim limitations as claim 4, except that a second media service is queried.  Claim 1 of the prior patent specifically recites that “one or more media servers” are queried.  Therefore the prior patent recites the claim limitations found in claim 5, since it is already established that multiple media servers are searched for tracks.
	Claim 6 of the instant application recites that the querying of the media servers is based on a selection of metadata.  Claim 1 of the prior patent recites that first metadata is selected and that the querying is done based on matching metadata.  Therefore claim 6 recites the same embodiments found in claim 1 of the prior patent of querying the media servers based on a metadata selection.
	Claims 10 of the instant application recites the same claim limitations found in claim 8 of the prior patent.  They include a Markush limitation that recites the same set of limitations.
	Claims 11 – 16 and 20 recite the same claim limitations as those found in claims 1 – 6 and 10.  The only difference is that claims 11 – 16 and 20 are media claims whereas claims 1 – 6 and 10 are computing device claims.  Therefore the same rejection is applied to claim 11 – 16 and 20.

Claim Rejections - 35 USC § 103
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of the title, if the differences between the subject matter sought to be patent and the prior art are such that the subject matter as s whole would have been obvious at the time the invention was made to a person having ordinary skill in the art at which said subject matter pertains.  Patentability shall not be negatives by the manner in which the invention was made.


08.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining
obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or 
	     nonobviousness.
09.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US PGPub 2010/0017366), hereinafter “Robertson”, in view of  Garmark et al. (US PGPub 2014/0006947), hereinafter “Garmark”.
	Consider claim 1, Robertson discloses a computing device comprising:
	at least one processor; at least one at least one tangible, non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor (paragraphs [0036], [0078], a processor and computer-readable medium are used) such that the computing device is configured to:
	after receiving an indication that a first track is being streamed from a first media service to one or more playback devices…and while the one or more playback devices are playing the first track, display first metadata corresponding to the first track in a graphical user interface associated with the computing device (paragraph [0059], Fig. 8A, a media file is played on a device, which comprises displaying metadata about that media file on a display interface);
	query one or more media services based on a selection of the first metadata via the graphical user interface (paragraph [0046], [0054], a selection is made on metadata of a media file in order to query content sources to locate additional media files);
	display second metadata associated with the first metadata in the graphical user interface, wherein the second metadata is received from the one or more media services in response to the query based on the first metadata (paragraph [0049], metadata associated with the additionally found media files is displayed on the display interface);
	cause execution of one or more commands related to a second track corresponding to the second metadata based on a selection of the second metadata via the graphical user interface (paragraphs [0039], [0067], a user can perform actions on the obtained media files, such as playing the file with the media player).
	However, Robertson does not specifically disclose that two separate computing devices are used, such as a playback device and a separate computing device.
	In the same field of endeavor, Garmark discloses a computing device comprising:
	after receiving an indication that a first track is being streamed from a first media service to one or more playback devices separate from the computing devices and while the one or more playback devices are playing the first track (paragraphs [0056] – [0058], [0092], media is streamed to a first device, such that the streaming to the first device causes the media and associated metadata to be sent to a second and separate device, which can then be viewed by a user).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sending of metadata of a media item to a device in response to the streaming of the media at another device as taught by Garmark into the determining of additional media tracks based on metadata taught by Robertson for the purpose of allowing different computing devices to be used to obtain additional tracks and metadata, wherein these different computing devices are likely to be better suited and capable of finding and retrieving additional media tracks.
	Consider claim 2, and as applied to claim 1 above, Robertson discloses a device comprising:
	cause the one or more playback devices to play the second track corresponding to the second metadata (paragraphs [0039], [0067], the obtained media file is played).
	Consider claim 3, and as applied to claim 1 above, Robertson discloses a device comprising:
	add the second track corresponding to the second metadata to at least one of (i) a playlist or (ii) a digital repository (paragraphs [0070], [0074], the returned track can be added to the playlist).
	Consider claim 4, and as applied to claim 1 above, Robertson discloses a device comprising:
	query the first media service based on a selection of the first metadata via the graphical user interface (paragraph [0048], a content source is queried based on the user selecting metadata of a media file).
	Consider claim 5, and as applied to claim 1 above, Robertson discloses a device comprising:
	query a second media service based on the selection of the first metadata via the graphical user interface, wherein the second media service is different than the first media service (paragraph [0048], multiple content sources can be queried based on the user selecting metadata of a media file).
	Consider claim 6, and as applied to claim 1 above, Robertson discloses a device comprising:
	query the first media service and a second media service based on the selection of the first metadata via the graphical user interface (paragraph [0048], multiple content sources can be queried based on the user selecting metadata of a media file).
	Consider claim 7, and as applied to claim 1 above, Robertson discloses a device comprising:
	display a set of metadata associated with the first metadata in the graphical user interface, wherein the set of metadata comprises the second metadata and at least third metadata, wherein the second metadata corresponds to a second track available from at least one of the one or more media services, and wherein the third metadata corresponds to a third track available from at least one of the one or more media services (paragraphs [0048], [0049], multiple media files can be obtained from multiple different content sources, such that each of the media files and their metadata can be obtained and displayed on the display interface).
	Consider claim 8, and as applied to claim 7 above, Robertson discloses a device comprising:
	display the second metadata and the third metadata in a ranked order based on one or more relevancy metrics (paragraph [0049], the relevancy of the search results can be determined, which affects how they are displayed to the user).
	Consider claim 9, and as applied to claim 8 above, Robertson discloses a device comprising:
	the one or more relevancy metrics comprise one or more of (i) bit rate, (i1) quality level, (iii) popularity, or (iv) whether a user associated with the computing device has a user account with the media service from which the track corresponding to the metadata is available (paragraphs [0048], [0049], the relevancy of the media files can be the bit rate associated with that media file).
	Consider claim 10, and as applied to claim 1 above, Robertson discloses a device comprising:
	the first metadata is indicative of one or more of an artist name associated with the first track, a title of the first track, an album name associated with the first track, a genre of the first track, or a year of release of the first track (paragraphs [0040], [0046], the metadata for the media files indicates the artist of the media file);
	query the one or more media services for one or more tracks having one or more of the same artist name, track title, album name, genre, or year of release as the artist name, track title, album name, genre, or year of release of the first track (paragraphs [0042], [0046], the querying for additional media files can be based on the selected metadata of the artist of the media file).
	Claims 11 – 20 recite the same claim limitations as those in claims 1 – 10 and are rejected under the same rationale provided above.  The only difference is that claims 11 – 20 are media claims, whereas claim 1 – 10 are device claims.  However, identical claim limitations are claimed and the same rejections are applied therein.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 26, 2022